Notice of Pre-AIA  or AIA  Status
 The present application is being examined under the pre-AIA  first to invent provisions.  
2. 	Claims 1-20 are allowed 

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
Examiner has given weight to each claimed preamble in the independent claims 
For claim 1, prior art Khandekar at [0036] discloses TDM pilots are generated by applying the scrambling code to a sequence of all ones or all zeros means the second reference signal having a code sequence. [0042] discloses the length of the TDM pilot 2 is 512 (=29) chip. Here power of 2 is 9 which is non-zero. Khandekar at [0132]-[0133] discloses of recovering data based on the TDM pilots  
Prior art Zhang at Zhang at [0045] discloses TDM synchronization code or pilot symbol are used in TDM pilots means common scrambling code (=data scrambling sequence) is not used 
Newly founded prior art Gupta at [0109] discloses QPSK is used for both TDM pilots 1 and 2. 
Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 	Claims 8, 15 and 18 are allowable based on the similar reasoning 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478